Order entered September 14, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00273-CV

                      CAROLYN S. THOMAS, Appellant

                                        V.

                 DALLAS HOUSING AUTHORITY, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-00824

                                     ORDER

      Before the Court is appellant’s September 10, 2021 motion for extension of

time to amend her opening brief. We GRANT the motion and ORDER the

amended brief be filed no later than October 14, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE